DETAILED ACTION
This Office action is in response to Amendment filed on 07/28/2021.  Claims 1-45 were pending with claims 30-33 amended and claims 46 and 47 canceled.  Claims 1-45 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/28/2021 has been entered.









REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “the first node has a first unique network address that includes a subnet domain address portion and a second portion that is separate from the subnet domain address portion, wherein the subnet domain address portion and the second portion, in combination, uniquely identify the first node; and an address generator to assign a second unique network address to the second node by appending an address value of a number of bits unrelated to a MAC address of the second node to the first unique network address to create the second unique network address for the second node, wherein the number of bits unrelated to the MAC address of the second node is less than a number of bits associated with the second unique network address of the first node” as stated in claim 1 (and similarly in claims 14 and 19) and “an address generator to assign a first unique network address to the apparatus by appending an address value of a number of bits unrelated to a MAC address of the apparatus to a second unique network address that uniquely identifies another apparatus in the ad hoc wireless communications network that the apparatus intends to communicate with via a routing protocol, wherein: the second unique network address includes a subnet domain address portion and a second portion, wherein the second portion includes a parent address portion and a node identifier portion; wherein the parent address portion is different from the subnet domain address portion; and wherein the subnet domain address portion and the second portion, in combination, uniquely identify the another apparatus; and the number of bits unrelated to the MAC address of the apparatus is less than a number of bits associated with the second unique network address of the another apparatus” as stated in claim 30 (and similarly in claims 31-33).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-45 indicated that claims 1-45 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446